


Exhibit 10.27
 
 


 


 
 
 
 
 
 
 
 
 
 
 
 
OMNIBUS ASSET SERVICING AGREEMENT
between
 
FIRST MIDWEST BANK
 
as the Owner
 
and
 
BAYVIEW LOAN SERVICING, LLC
 
as the Servicer
 
Dated as of November 23, 2009
 

 
 

Exhibit 10.27

 
TABLE OF CONTENTS
 
 
ARTICLE I DEFINITIONS                                        1
 
1.1            Certain Defined Terms.                                      1
 
ARTICLE II AGREEMENTS OF THE SERVICER                              9
 
2.1            General.                                      9
2.2            Collection of Asset Payments.                             10
2.3            General Servicing Procedures.                              10
2.4           Other.                                        15
2.5            Accounting, Remittances and Owner Reporting.    
                    16
2.6           Delinquency Control.                                 17
2.7            Foreclosure and Other Similar Realization on Collateral.  
                   17
2.8           Acquired Collateral.                                   19
2.9            Books and Records.                                   20
2.10            No Delinquency Advances/Non-Recoverable Advance.              
           21
2.11            No Prepayment Interest Shortfalls or Payments for Civil Relief
Act Reductions.                   21
2.12            Reimbursement of the Servicer.                                
21
2.13           Licenses.                                             21
2.14            Confidentiality/Protecting Customer Information.            
              22
 
ARTICLE III AGREEMENTS OF THE OWNER                             22
 
3.1            Transfer of Servicing.                                 22
3.2            Documentation.                                       
                        22
3.3            Transfer Notices.                                  22
3.4            Losses.                                       23   
3.5            Licenses.                                        23
3.6            Confidentiality/Protecting Customer Information.    
                    23
 
ARTICLE IV COMPENSATION                                               24
 
4.1            Servicing Compensation.                                       24
 
ARTICLE V TERM AND TERMINATION                              24
 
5.1            Term.                                         24
5.2            Termination.                                          24
5.3            Transfer Upon Termination; Costs and
Expenses.                                        25
5.4            Reimbursement.   
                                                            25
5.5           Accounting.                                                 25
5.6           Survival.                                           25
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE OWNER            
              26
 
6.1            Authority.                                         26
6.2            Authorization, Enforceability and Execution. 
                           26
6.3            No Conflict.                                      26
6.4            No Consent.                                                 26
6.5            No Litigation.                                               27
6.6            Statements Made.                                        27
6.7            The Assets.                                      27
 
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE SERVICER  
                   27
 
7.1            Authority.                                               28
7.2            Authorization, Enforceability and Execution.   
                          28
7.3           No Conflict.                                       28
7.4            No Consent.                                  28   
7.5            No Litigation.                                             29
 
ARTICLE VIII INDEMNIFICATION AND LIABILITY 
                                            29
 
8.1            Standard of Liability;
Indemnification.                              29
8.2            Indemnification by the Owner.                                   
29
8.3            Procedure for
Indemnification.                                           30
8.4            Limits on Servicer Obligations.   
                                                  30
 
ARTICLE IX ANNUAL REPORTING                                     31
 
9.1           Servicer Compliance Statement.        
                          31
9.2            Report on Assessment of Compliance and
Attestation.                            31
 
ARTICLE X MISCELLANEOUS                                              31
 
10.1            Independence of Parties. 
                                      31
10.2            Changes in Practices.                                       31
10.3            Assignment of Servicing.                                      
31
10.4           Prior Agreements.                                            32
10.5           Entire Agreement.                                            32
10.6            Invalidity.                                                  32
10.7            Effect.                                                        
32
10.8            Damage Limitation.                                       32
10.9            Applicable Law.         
                                          32
10.10                Notices.               
                                         33
10.11                Waivers. 
                                                              33
10.12                Binding Effect.                                            
33
10.13                Headings.       
                                             33
10.14                Appendices, Schedules and Exhibits.   
                             33   
10.15                Counterparts.                                  33


 





           This OMNIBUS ASSET SERVICING AGREEMENT is made as of November 23,
2009 by and between First Midwest Bank (the “Owner”), and Bayview Loan
Servicing, LLC (the “Servicer”).
 
RECITALS:
 
WHEREAS, from time to time the Owner will acquire ownership of certain Assets
(as defined herein);
 
WHEREAS, the Owner desires that the Servicer perform certain servicing functions
for the Owner, and the Servicer desires to perform such servicing functions,
with respect to the Assets made subject to this Agreement by the mutual
agreement of the Owner and the Servicer from time to time; and
 
WHEREAS, different categories of Assets will require different terms for
servicing and other operative terms, and the Owner and the Servicer desire to
supplement this Agreement with Appendices (as defined herein) related to
specific categories of Assets, as necessary and as mutually agreed to by the
Owner and the Servicer from time to time.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
1.1  Certain Defined Terms. 
 
For purposes of this Agreement, each of the following terms shall have the
meaning specified with respect thereto.
 
“Acquired Collateral Account” shall have the meaning assigned thereto in Section
2.8(b) hereof.
 
“Acquired Collateral” shall mean Collateral acquired by the Servicer through
foreclosure, deed-in-lieu of foreclosure, other realization upon a Security
Instrument, or otherwise in connection with a defaulted Loan, or as to which the
servicing or management is transferred to the Servicer and made subject to this
Agreement and the applicable Appendix by the written agreement of the parties,
including but not limited to Mortgaged Property in the case of a Mortgage Loan.
 
“Affiliate” shall mean with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, “control” when used with respect
to any specified Persons means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Agreement” shall mean this Omnibus Asset Servicing Agreement, as supplemented
by the Appendices executed by the parties from time to time, and together with
all schedules and exhibits hereto and thereto, as the same may be from time to
time amended.
 
“Ancillary Income” shall include, but not be limited to late fees, late charges,
not sufficient funds fees, satisfaction fees, assumption and modification fees
and interest on Custodial Accounts, Escrow Accounts (to the extent not required
to be paid to the related Borrower pursuant to Applicable Requirements) and
Acquired Collateral Accounts, and any other amounts specified in an applicable
Appendix.  Ancillary Income shall not include any prepayment premiums, penalties
or charges or yield maintenance payments.
 
“Appendix” shall mean an appendix to this Agreement containing additional terms
and obligations of the parties related to one or more specific categories of
Assets subject to this Agreement, as executed by the parties from time to time,
and as the same may be from time to time amended.
 
“Applicable Requirements” shall mean, as of the time of reference, all of the
following, as applicable:  (i) all Asset-related obligations of the Servicer,
including without limitation those contractual obligations of the Servicer
contained in this Agreement and in the Asset Documents for which the Servicer is
responsible; (ii) all applicable Asset-related federal, state and local legal
and regulatory requirements (including statutes, rules, regulations and
ordinances) binding upon the Servicer; and (iii) generally accepted servicing
customs and practices in the servicing industry for the related Asset.
 
“Asset” shall mean an asset made subject to this Agreement and the applicable
Appendix by the mutual written agreement of the parties, which may include,
among other assets: (i) a Single Family Mortgage Loan, (ii) a Multifamily
Mortgage Loan, (iii) a Commercial Mortgage Loan, (iv) a Residential Construction
Loan, (v) a Commercial Construction Loan, (vi) a HELOC, (vii) a Reverse Mortgage
Loan, (viii) a Revolving Unsecured Loan, (ix) a Vehicle Loan, (x) a Farm Loan,
(xi) an Equipment Lease Loan, (xiii) a Closed-End Unsecured Consumer Loan,
(xiv) Acquired Collateral, and (xv) any asset falling into such other categories
of assets agreed to by the parties in writing.
 
“Asset Documents” shall mean with respect to any Asset, as applicable, the
related Note with applicable addenda and riders, Security Instrument with
applicable addenda and riders, Assignment and any intervening related
Assignments, title Insurance Policy, mortgage Insurance Policy, Collateral
Insurance Policy, appraisal report, and all other documents and instruments
pertaining to an Asset, to the extent in the Owner’s or the Owner’s agent’s
(including a custodian’s) possession and delivered to Servicer.
 
“Asset Payment” shall mean the scheduled monthly principal and/or interest
payment on an Asset for any month, and any other payment due from a Borrower
pursuant to the Asset Documents, as such payments may have been reduced by any
Deficient Valuation.
 
“Asset Schedule” shall mean a listing of Assets to be made subject to this
Agreement, as agreed to by the parties from time to time, and containing such
information as may be agreed to by the parties.  An Asset Schedule may, but is
not required to be, incorporated into or attached to an Appendix.
 
“Assignment” shall mean with respect to each Asset, an assignment of the
Security Instrument, notice of transfer or equivalent instrument sufficient
under the laws of the jurisdiction wherein the related Collateral and/or
Borrower is located or domiciled (as appropriate under Applicable Requirements)
to reflect of record the transfer of the Security Instrument.
 
“Borrower” shall mean with respect to any Asset, the Person or Persons primarily
obligated to make payments on the related Note.
 
“Business Day” shall mean any day other than a Saturday, Sunday or national
holiday, or a day on which banking and savings and loan institutions in the
State of Florida and federally chartered savings banks are authorized or
obligated by law or executive order to be closed.
 
“Closed-End Unsecured Consumer Loan” shall mean an unsecured, closed-end Loan
made for a consumer purposes, made subject to this Agreement and the applicable
Appendix by the written agreement of the parties
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collateral” shall mean any and all of the collateral securing the obligations
of a Borrower under a Security Instrument, including but not limited to the
Mortgaged Property in the case of a Mortgage Loan.
 
“Collection Period” shall mean, unless otherwise provided in the related
Appendix, (a) as to any Servicer Remittance Date, the calendar month preceding
the calendar month in which such Servicer Remittance Date occurs, and (b) as to
the first Servicer Remittance Date hereunder, the Cut-off Date through the last
Business Day of the calendar month preceding the calendar month in which the
first Servicer Remittance Date occurs.
 
“Commercial Construction Loan” shall mean a Loan secured by commercial real
property (or by mixed residential/commercial, or single family or multifamily
residential real property, including condominium developments, to the extent
such Loan is made to a commercial Borrower developing such property) for the
financing of the construction thereof and made subject to this Agreement and the
applicable Appendix by the written agreement of the parties.


“Commercial Mortgage Loan” shall mean a Loan secured by commercial real property
(or by mixed residential/commercial or multifamily residential real property,
including condominium developments) and made subject to this Agreement and the
applicable Appendix by the written agreement of the parties.


“Custodial Account” shall have the meaning assigned thereto in Section 2.3(e)
hereof.
 
“Cut-off Date” shall mean the cut-off date for any Asset, as set forth in the
related Asset Schedule, or otherwise mutually agreed to by the parties in
writing.
 
“Deficient Valuation” shall mean with respect to any Asset, the dollar amount of
any reduction in the principal balance owed by the related Borrower, as ordered
by a court in connection with a bankruptcy proceeding with respect to the
related Borrower.
 
“Determination Date” shall mean the 15th day of each month or, if such day is
not a Business Day, the immediately preceding Business Day, or such other date
as provided in the applicable Appendix with respect to a given category of
Assets.
 
“Eligible Account” shall mean  (i) An account or accounts maintained with a
federal or state chartered depository institution or trust company the
short-term unsecured debt obligations of which (or, in the case of a depository
institution or trust company that is the principal subsidiary of a holding
company, the short-term unsecured debt obligations of such holding company) are
rated at the time any amounts are held on deposit therein (a) “P-1” by Moody’s
(or at least “A2” if such institution has no short-term rating from Moody’s),
(b) at least “A-2” by S&P (or at least “BBB+” if such institution has no
short-term rating from S&P) and (c) “F1” by Fitch (with respect to the preceding
clauses (a), (b) and (c), in each case if such rating agency is a Rating Agency,
and such applicable ratings from S&P, Fitch and Moody’s, the “Required
Ratings”), provided, in each case, that following a downgrade, withdrawal or
suspension of any such institution’s rating below any applicable Required
Rating, each such account shall promptly (and in any case within not more than
30 calendar days) be moved to another institution which has the Required
Ratings, or to one or more segregated trust accounts as provided in clause (ii);
or (ii) a segregated trust account or accounts maintained with the trust
department of a federal or state chartered depository institution or trust
company, which institution or company has capital and surplus of not less than
$50 million, acting in its fiduciary capacity.
 
“Eligible Investments” shall mean any of the following (which may be purchased
by or through the Servicer or any Affiliate):
 
(i) obligations of, or guaranteed as to the full and timely payment of principal
and interest by, the United States or obligations of any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States;
 
(ii) repurchase agreements on obligations specified in clause (i); provided that
the short-term debt obligations of the party agreeing to repurchase are rated at
least one of the following:  F1 by Fitch, A-1 by S&P or P-1 by Moody’s;
 
(iii) federal funds, certificates of deposit, time deposits and bankers’
acceptances (which shall each have an original maturity of not more than 90 days
and, in the case of bankers’ acceptances, shall in no event have an original
maturity of more than 365 days) of any United States depository institution or
trust company incorporated under the laws of the United States or any state;
provided that the short-term obligations of such depository institution or trust
company are rated at least one of the following:  F1 by Fitch, A-1 by S&P or P-1
by Moody’s;
 
(iv) commercial paper (having original maturities of not more than 30 days) of
any corporation incorporated under the laws of the United States or any state
thereof which on the date of acquisition is rated at least one of the
following:  F1 by Fitch, A-1 by S&P or P-1 by Moody’s;
 
(v) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
which have a short-term credit rating from a rating agency, at the time of
investment or the contractual commitment providing for such investment, at least
one of the following:  F1 by Fitch, A-1 by S&P or P-1 by Moody’s;
 
(vi) securities of money market funds or mutual funds rated AAAm or AAAm-G by
S&P, AAA or better by Fitch or Aa1 by Moody’s (including any such funds for
which the Servicer, or any Affiliate, receives compensation as administrator,
sponsor, agent or the like); and
 
(vii) any other demand, money market, common trust fund or time deposit or
obligation, or interest-bearing or other security, or other investment rated in
the highest rating category by each rating agency that rates such security;
 
provided that (A) such obligation or security is held for a temporary period
pursuant to Treasury Regulation Section 1.860G-2(g)(1) and (B) no instrument
described above is permitted to evidence either the right to receive (a) only
interest or only principal with respect to obligations underlying such
instrument or (b) both principal and interest payments derived from obligations
underlying such instrument and the interest and principal payments with respect
to such instrument provided a yield to maturity at par greater than 120% of the
yield to maturity at par of the underlying obligations; and provided, further,
that no instrument described above may be purchased at a price greater than par
if such instrument may be prepaid or called at a price less than its purchase
price prior to stated maturity.
 
“Equipment Lease Loan” shall mean a Loan secured by a Borrower’s leasehold
interest in commercial equipment, and made subject to this Agreement and the
applicable Appendix by the written agreement of the parties.
 
“Escrow Payments” shall have the meaning assigned thereto in Section 2.3(f) of
this Agreement.
 
“Farm Loan” shall mean a Loan secured by real property used for agricultural
purposes, or other Loan made pursuant to United States Department of Agriculture
Rural Housing Services or Farm Service Agency programs as agreed to by the
parties, and made subject to this Agreement and the applicable Appendix by the
written agreement of the parties.
 
“FDIC” shall mean the Federal Deposit Insurance Corporation.
 
“Fitch” shall mean  Fitch, Inc., or any successor thereto.
 
“HELOC” shall mean an open-ended loan or line of credit secured by residential
real property that includes one through four dwelling units, made subject to
this Agreement and the applicable Appendix by the written agreement of the
parties.
 
“Insurance Policy” shall mean any hazard, title, flood or other insurance policy
insuring the Asset.
 
“Liquidation Proceeds” shall mean any amounts (including the proceeds of any
Insurance Policy and the proceeds from the sale of any Acquired Collateral)
recovered by the Servicer in connection with an Asset, whether through trustee’s
sale, foreclosure sale or otherwise, other than amounts required to be paid to
the Borrower pursuant to the terms of the applicable Asset Documents or
otherwise pursuant to applicable law.
 
“Loan” shall mean an Asset comprised of an extension of credit to a Borrower
that is evidenced by a Note and may be secured by Collateral pursuant to a
Security Instrument.  A Loan includes a Mortgage Loan.
 
“Loan Rate” shall mean the annual rate of interest borne by a Note, which is set
forth in such Note.
 
“Loss Share Agreement” shall mean a loss share agreement relating to one or more
Assets entered into between the FDIC and the Owner, in the form provided to
Servicer on or prior to the applicable Transfer Date, and specified in the
applicable Appendix.
 
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
 
“Mortgage” shall mean, with respect to any Mortgage Loan, the written instrument
creating a valid lien on real property, which instrument may be in the form of a
mortgage, deed of trust, deed to secure debt or other instrument creating a lien
on or interest in the Mortgaged Property and any other Collateral.
 
“Mortgage Loan” shall mean a Single Family Mortgage Loan, Multifamily Mortgage
Loan, Commercial Mortgage Loan, Residential Construction Loan, Commercial
Construction Loan, HELOC, Reverse Mortgage Loan, Farm Loan (to the extent
secured by real property), or any other Loan secured by interest in real
property made subject to this agreement and the applicable Appendix by the
written agreement of the parties.
 
“Mortgaged Property” shall mean any of the fee simple interest in real property,
together with improvements thereto and any fixtures, leases and other real or
personal property, or interests therein, securing the related Note related to a
Mortgage Loan.
 
“Multifamily Mortgage Loan” shall mean a Loan secured by residential real
property that includes five or more dwelling units, made subject to this
Agreement and the applicable Appendix by the written agreement of the parties.
 
“Non-Recoverable Advance” means any Servicing Advance which the Servicer has
determined in its good faith business judgment would not be ultimately
recoverable by the Servicer from Liquidation Proceeds or other collections and
recoveries in respect of the Asset or Collateral.
 
“Note” shall mean the original executed promissory note evidencing the
indebtedness of a Borrower under a Loan, or if such Loan is not evidenced by a
promissory note, the original executed document or other instrument primarily
evidencing the indebtedness of the Borrower under such Loan, or lost note
affidavit if and as permitted under Applicable Requirements.
 
“Out of Pocket Expenses” shall mean the direct, out-of-pocket expenditures of
the Servicer incurred, or to be incurred, as the context requires, in connection
with the servicing, administration, management, property protection,
disposition, operation, full, partial or discounted liquidation, sale or
enforcement proceedings, foreclosure or other realization on Collateral
underlying Assets, including, but not limited to amounts to be paid for or paid
to or on behalf of independent legal counsel (including court filing fees),
independent arbitrators, independent repossession agents, appraisers, brokers,
environmental consultants, property managers, tax services, receivers, and state
and federal regulatory agencies incident to their audits or inquiries, required
UCC searches and title searches, tax searches, structural reviews, third-party
fees, Asset-related travel, property inspections, and the like and for
arbitration filing fees, UCC and mortgage filing and release fees, charges the
Servicer has paid in connection with checks from Borrowers returned for
insufficient funds, and expenses not otherwise reimbursed to maintain, store,
and dispose of the Collateral.
 
“Owner” shall mean First Midwest Bank.
 
“Person” shall mean an individual, partnership, corporation (including a
statutory trust), joint stock company, limited liability company, trust,
association, joint venture, governmental authority or any other entity of
whatever nature.
 
“Preservation Expenses” shall mean the expenditures made by the Servicer in
connection with a foreclosure or other realization on Collateral, or in
connection with Acquired Collateral and its management and servicing, prior to
the liquidation thereof, including, without limitation, expenditures for real
estate or personal property taxes and assessments (including any penalties, late
fees or late charges incurred for late payment or nonpayment), payments to
senior lienholders or holders of any ground lease, Insurance Policy premiums,
property restoration or preservation.
 
“Rating Agency” shall mean each of Fitch, Moody’s and S&P and any successors
thereto.
 
“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Securities and Exchange
Commission, or as may be provided by the Securities and Exchange Commission or
its staff from time to time.
 
“Residential Construction Loan” shall mean a Loan secured by residential real
property that includes one through four dwelling units, for the financing of the
construction thereof, and made subject to this Agreement and the applicable
Appendix by the written agreement of the parties.
 
“Reverse Mortgage Loan” shall mean a Loan that is, or is intended to be, insured
by the Federal Housing Administration pursuant to FHA’s Home Equity Conversion
Mortgage program, is intended for sale to Fannie Mae pursuant to Fannie Mae’s
Home Keeper program, or is another reverse mortgage loan product, secured by
residential real property that includes one through four dwelling units, and
made subject to this Agreement and the applicable Appendix by the written
agreement of the parties.
 
“Revolving Unsecured Loan” means an unsecured, open-ended Loan, made subject to
this Agreement and the applicable Appendix by the written agreement of the
parties.
 
“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
 
“Security Instrument” shall mean, with respect to any Loan secured by any
Collateral, any and all documents, agreements, filings, financing statements or
other materials evidencing the Owner’s or the Servicer’s interest (as
applicable) in the Collateral securing the obligations of Borrower with respect
to such Loan, including but not limited to a Mortgage in the case of a Mortgage
Loan.
 
“Servicer” shall mean Bayview Loan Servicing, LLC or any successor or permitted
assign under the terms of this Agreement.
 
“Servicer Remittance Date” shall mean the 18th day of each month and if such day
is not a Business Day, the next succeeding Business Day, or such other date as
provided in the applicable Appendix with respect to a given category of Assets.
 
“Servicing Advance” shall mean the Out of Pocket Expenses incurred by the
Servicer in the performance of its servicing obligations under this Agreement,
including, but not limited to, the cost of (i) the preservation, restoration and
protection of any Asset or Collateral, (ii) any enforcement or administrative or
judicial proceedings, including foreclosures and other realizations on
Mortgages, Security Instruments, liens and other security interests in
Collateral, (iii) the management (including fees in connection therewith) and
liquidation of any Acquired Collateral or Assets, (iv) taxes, assessments, water
rates, sewer rents and other charges which are or may become a lien upon the
Collateral or Assets, fire and hazard insurance coverage, (v) all Preservation
Expenses, and (vi) other amounts designated as Servicing Advances pursuant to
this Agreement or an applicable Appendix.  In addition, Servicing Fees, to the
extent not paid when due, shall be deemed, and shall be reimbursable as, a
Servicing Advance.
 
“Servicing Fees” shall have the meaning assigned thereto in Section 4.1 hereof.
 
“Servicing Fee Schedule” shall mean the applicable listing of Servicing Fees
with respect to any Assets, as agreed to by the parties from time to time.  A
Servicing Fee Schedule may, but is not required to be, incorporated into or
attached to an Appendix.
 
“Servicing Standard” shall have the meaning assigned thereto in Section 2.1(c)
hereof.
 
“Single Family Mortgage Loan” shall mean a Loan secured by residential real
property that includes one through four dwelling units, made subject to this
Agreement and the applicable Appendix by the written agreement of the parties.
 
“Termination Date” shall mean the date for termination of this Agreement with
respect to any or all Assets, that is the earlier of (i) mutual consent of the
Servicer and the Owner in writing to termination or (ii) a termination in
accordance with Section 5.2 hereof.
 
“Transfer Date” shall mean each date on which the Servicer shall assume
responsibility for performing the servicing functions and responsibilities
related to an Asset as provided herein and in the applicable Appendix.
 
“Termination Fee” shall mean the applicable fee associated with the termination
of this Agreement with respect to any or all Assets, as set forth in the
applicable Servicing Fee Schedule or Appendix.
 
“UCC” shall mean the Uniform Commercial Code, as in effect in the applicable
jurisdictions.
 
“Vehicle Loan” shall mean a Loan secured by one or more motor vehicles or boats,
and made subject to this Agreement and the applicable Appendix by the written
agreement of the parties.
 
ARTICLE II
 
AGREEMENTS OF THE SERVICER
 
2.1 General.
 
(a) Appointment.  Owner hereby appoints Servicer, and Servicer hereby accepts
such appointment, to service and administer the Assets for Owner in accordance
with the terms of this Agreement.
 
(b) Authority.  The Servicer shall have full power and authority, acting alone
or through agents (but subject to Section 10.3), to do or cause to be done any
and all things in connection with such servicing and administration which the
Servicer may deem necessary or desirable and consistent with the terms of this
Agreement and the applicable Appendices, subject to the Servicing Standard, and
any and all things that may otherwise be authorized by Owner.
 
(c) Servicing Standard.  The Servicer shall service and administer the Assets on
behalf of, and in the best interests of and for the benefit of, the Owner (as
determined by the Servicer in its good faith and reasonable business
judgment) in accordance with (i) Applicable Requirements, (ii) the terms of this
Agreement, (iii) the applicable Appendices, (iv) the applicable Asset Documents,
and (v) to the extent consistent with the foregoing requirements, in the same
manner in which, and with the same care, skill, prudence and diligence with
which the Servicer services and administers similar assets for third parties;
provided, however, that such skill, prudence and diligence shall be at least as
favorable as the degree of care, skill, prudence and diligence generally applied
by prudent institutional lenders (or owners of the underlying assets, as
applicable) servicing their own assets and exercising reasonable business
judgment without regard to:
 
(i) any relationship that the Servicer or any Affiliate of the Servicer may have
with the related Borrower;
 
(ii) the Servicer’s obligation to make Servicing Advances; or
 
(iii) the Servicer’s right to receive compensation for its services hereunder or
with respect to any particular transaction.
 
The standard set forth in the immediately preceding sentence shall be referred
to herein as the “Servicing Standard.”  Owner acknowledges that the Assets
include and involved a variety of types of Loans, Collateral, Acquired
Collateral, payment status, payment methods and interest calculations, and the
applicable Servicing Standard will vary in respect of such differences among the
Assets.
 
(d) Loss Share Agreement.  The Servicer shall provide Owner with the information
and services set forth in the related Appendices in order to facilitate Owner’s
compliance with its obligations under the Loss Share Agreement(s) specified in
such Appendices.
 
(e) Appendices.  Additional detailed procedures for the servicing of any
category of Assets shall be as provided in the related Appendices.  In the event
of any conflict between this Agreement and an applicable Appendix, the
applicable Appendix shall govern.
 
2.2 Collection of Asset Payments.
 
The Servicer shall make reasonable efforts to collect all payments called for
under the terms and provisions of the Asset Documents (other than any prepayment
premiums, penalties or charges that the Servicer has waived in accordance with
the Servicing Standard), and shall, to the extent such procedures shall be
consistent with this Agreement, follow such collection procedures for all Assets
that are consistent with the Servicing Standard.  The Servicer may, consistent
with the Servicing Standard, waive, modify or vary any non-material term of any
Asset Documents or consent to the postponement of strict compliance with any
such term or in any manner grant a non-material indulgence to any
Borrower.  Notwithstanding the foregoing, in the event that any Asset is in
default or, in the judgment of the Servicer, such default is reasonably
foreseeable, the Servicer, consistent with the Servicing Standard, may also
waive, modify or vary any term of such Asset Documents (including, with respect
to a Loan, material modifications that would change the Loan Rate, defer or
forgive the payment of principal or interest or extend the final maturity date
of such Loan), accept payment from the related Borrower of an amount less than
the principal balance in final satisfaction of such Asset or consent to the
postponement of strict compliance with any term or otherwise grant any
indulgence to any Borrower.
 
2.3 General Servicing Procedures.
 
Until the principal and interest of each Loan and satisfaction of the Borrower’s
obligations with respect to each Asset is paid in full, unless this Agreement is
sooner terminated with respect to such Asset pursuant to the terms hereof, and
subject to all Applicable Requirements and the Servicing Standard, the Servicer
shall:
 
(a) With respect to Loans requiring advances of principal to Borrowers or other
Persons, disburse Loan proceeds in accordance with the requirements of the Asset
Documents, and as may be provided in the applicable Appendix, provided that
notwithstanding anything to the contrary in this Agreement, the Servicer shall
not be required to advance its own funds for such purposes.  In the event
Servicer funds any such advances with its own funds, such amounts shall, in
addition, be deemed to be Servicing Advances, recoverable as provided in this
Agreement.
 
(b) Collect applicable payments of principal, interest and, to the extent
required under the Asset Documents, applicable deposits for taxes, assessments
and other public charges that are generally impounded, reserve funds, fire and
hazard insurance premiums, mortgage insurance premiums, flood insurance premiums
and other insurance premiums, as required and as they become due.
 
(c) Accept Asset Payments in accordance with the Asset Documents.  Deficiencies
or excesses in payments or deposits shall be accepted and applied, or accepted
and unapplied.
 
(d) Apply all Asset Payments and impound deposits collected from the Borrower,
and maintain permanent account records capable of producing, in chronological
order: the date, amount, distribution, installment due date or other
transactions affecting the amounts due from or to the Borrower and indicating
the latest outstanding balances of principal, impound deposits, advances, and
unapplied payments.
 
(e) Unless otherwise provided in the applicable Appendix, establish and maintain
one or more accounts (collectively, the “Custodial Account”), entitled “Bayview
Loan Servicing, LLC, as servicer for First Midwest Bank, as Owner.”  Each
Custodial Account shall be an Eligible Account.  The Servicer will be required
to deposit into each Custodial Account no later than the second Business Day
after receipt all proceeds (except Ancillary Income and amounts to be deposited
into Escrow Accounts or Acquired Collateral Accounts pursuant to this Agreement)
of the related Asset received by the Servicer and to remit such proceeds to the
Owner not later than the Servicer Remittance Date.  Funds in each Custodial
Account may be invested only in Eligible Investments in accordance with the
provisions set forth in Section 2.3(h) hereof.  The Servicer shall, from time to
time, make withdrawals from each Custodial Account for any of the following
purposes: (i) to remit to the Owner in the amounts and in the manner set forth
in Section 2.5(a) and (b); (ii) to fund disbursements of principal to the
Borrowers or other Persons with respect to Residential Construction Loans,
Commercial Construction Loans, Revolving Unsecured Loans, HELOCs, Reverse
Mortgage Loans, and other Assets providing for disbursements of principal; (iii)
to pay the Servicer any unpaid Servicing Fees and to reimburse the Servicer for
any unreimbursed Servicing Advances from the general funds in the Custodial
Account; (iv) to reimburse the Servicer for any expenses incurred by the
Servicer of its obligations under this Agreement from the general funds in the
Custodial Account; (v) to pay to the Servicer as servicing compensation (in
addition to the Servicing Fees) on the Servicer Remittance Date any interest or
investment income earned on funds deposited in the Custodial Account; (vi) to
reimburse the Servicer for any penalty, late fee or late charge incurred by the
Servicer for the late payment or nonpayment of any property taxes and
assessments by any prior servicer of any Asset; (vii) to withdraw any amounts
deposited to the Custodial Account in error; and (viii) following the
Termination Date with respect to the related Assets, to clear and terminate the
Custodial Account.   Notwithstanding anything to the contrary in this Agreement,
the Servicer is not obligated to deposit Ancillary Income into the Custodial
Account, although it may do so for ease of operations, and to the extent the
Servicer does deposit such amounts into the Custodial Account, the Servicer
shall be permitted to withdraw such amounts at any time in its sole
discretion.  In addition, the Servicer may withdraw amounts from a Custodial
Account to make distributions in accordance with the terms of a cash management
agreement or similar agreement in respect of any Asset serviced hereunder.
 
(f) Unless otherwise provided in the applicable Appendix, establish and maintain
one or more accounts (the “Escrow Accounts”, in the form of time deposit or
demand accounts, titled, “Bayview Loan Servicing, LLC, as servicer for First
Midwest Bank, as Owner, and various Borrowers”) into which (x) all collections
from the Borrowers for the payment of taxes, assessments and other public
charges that are generally impounded, reserve funds, fire and hazard insurance
premiums, mortgage insurance premiums, flood insurance premiums and other
insurance premiums and comparable items for the account of the Borrowers
(“Escrow Payments”) and (y) all amounts representing proceeds of any hazard or
other Insurance Policies which are to be applied to the restoration or repair of
any Collateral shall be deposited and retained.  The Escrow Accounts shall be
Eligible Accounts.  The Servicer shall deposit in the Escrow Accounts, no later
than the second Business Day after receipt, and retain therein, all Escrow
Payments collected on account of the Assets, for the purpose of effecting the
timely payment of any such items as required under the terms of this
Agreement.  Withdrawals of amounts from an Escrow Account may be made only to
(i) effect timely payment of taxes, assessments, hazard insurance premiums, and
comparable items for each Asset; (ii) reimburse the Servicer out of related
collections for any Servicing Advances made pursuant to Section 2.3(j) (with
respect to taxes and assessments) and Section 2.3(k) (with respect to hazard
insurance) with respect to each Asset; (iii) refund to the Borrowers any sums as
may be determined to be overages; (iv) pay interest, if required and as
described below, to the Borrowers on balances in the Escrow Account; (v) to
withdraw any amount deposited in the Escrow Accounts in error; or (vi) clear and
terminate the Escrow Account at the termination of the Servicer’s obligations
and responsibilities in respect of the related Assets under this Agreement;
(vii) for application to restoration or repair of the Collateral; and (viii) for
transfer to the Custodial Account and application to reduce the principal
balance of the Assets in accordance with the terms of the related Note and other
Asset Documents.  As part of its servicing duties, the Servicer shall pay to the
Borrowers interest on funds in Escrow Accounts, to the extent required by law
and, to the extent that interest earned on funds in the Escrow Accounts is
insufficient, to pay such interest from its or their own funds, without any
reimbursement therefor.  As applicable, the Servicer will determine the amount
of deposits to be made by the Borrowers and will furnish to each Borrower, at
least once a year, an analysis of the escrow/impound account, to the extent
required by Applicable Requirements.
 
(g) Be responsible for monitoring and reconciling the Custodial Accounts and
Escrow Accounts in accordance with Applicable Requirements.  The Servicer shall
attempt to promptly resolve any discrepancies and shall be responsible for all
expenses and consequences for failure to reconcile and resolve such
discrepancies.
 
(h) Direct, in its discretion, any depository institution maintaining the
Custodial Accounts to invest the funds in one or more Eligible Investments.  All
such Eligible Investments shall be held to maturity, unless payable on
demand.  Any investment of funds in a Custodial Account shall be made in the
name of the Servicer as nominee of the Owner.  The Servicer shall deposit in the
Custodial Account, from its own funds, the amount of any loss incurred in
respect of any such Eligible Investment made with funds in such account
immediately upon realization of any loss.
 
(i) Maintain accurate records reflecting the status of taxes, ground rents and
other recurring charges generally accepted by the servicing industry for the
related Asset, which would become a lien on any Collateral.  For all Assets
providing for the payment to and collection by the Servicer of impound deposits
for taxes, ground rents or such other recurring charges, the Servicer shall
remit payments for such charges before the later of (i) any penalty date and
(ii) 30 days after the applicable Transfer Date.
 
(j) In accordance with the standards of the preceding Section 2.3(i), advance or
cause to be advanced funds as necessary for the purpose of effecting the timely
payment of taxes and assessments with respect to any Collateral, which Servicing
Advances shall be reimbursable in the first instance from related collections
from the Borrowers.  Servicing Advances incurred by the Servicer in connection
with the servicing of the Assets (including any penalties in connection with the
payment of any taxes and assessments or other charges) on any Collateral shall
be recoverable by the Servicer to the extent described herein.
 
(k) Use its reasonable efforts in accordance with the Servicing Standard to
cause the related Borrower to maintain for each Asset (other than any Acquired
Collateral), to the extent applicable, and if the Borrower does not so maintain,
shall itself maintain to the extent the Owner as holder has an insurable
interest, insurance with coverage on the related Collateral in a commercially
reasonable amount, to the extent provided in the applicable Appendix.  The
Servicer shall maintain such insurance from an insurer with coverage on
Collateral in a commercially reasonable amount.  The Servicer shall require that
all Insurance Policies required hereunder shall name the Servicer and its
successors and assigns as the holder, as loss payee.
 
(l) Deposit into the related Custodial Account any amounts collected by the
Servicer under any Insurance Policies (other than amounts to be applied to the
restoration and repair of the related Collateral or amounts to be released to
the Borrower in accordance with the terms of the related Asset Documents, or
amounts typically deposited into Escrow Accounts).  It is understood and agreed
that no earthquake or other additional insurance is to be required of any
Borrower or to be maintained by the Servicer other than pursuant to the terms of
the related Asset Documents and pursuant to such applicable laws and regulations
as shall at any time be in force and as shall require such additional
insurance.  If any Mortgaged Property is located in a federally designated
special flood hazard area, the Servicer will use its reasonable efforts in
accordance with the Servicing Standard to cause the related Borrower to maintain
or will itself obtain flood insurance in respect thereof.  If any Acquired
Collateral is comprised of improved real property is located in a federally
designated special flood hazard area, the Servicer will obtain flood insurance
in respect thereof.  Costs of the Servicer of maintaining insurance policies
shall be paid by the Servicer as a Servicing Advance and shall be reimbursable
to the Servicer.  The Servicer agrees to prepare and present, on behalf of
itself and the Owner, claims under each related insurance policy in a timely
fashion in accordance with the terms of such policy and to take such reasonable
steps as are necessary to receive payment or to permit recovery thereunder.
 
(m) Except as may otherwise be provided in the applicable Appendix, unless the
Servicer is required to exercise its rights under a “due on sale clause”
pursuant to the last paragraph of this Section 2.3(m), approve the sale,
assignment or other transfer of any Collateral, if the current Borrower makes a
request therefor, provided that the Servicer shall have received sixty (60)
days’ prior written notice of the proposed transfer, no event of default under
the related Asset Documents shall have occurred and be continuing, and the
following additional criteria are satisfied.
 
(i) the current Borrower shall pay any and all fees and out-of-pocket costs
incurred in connection with the transfer of the Collateral (including without
limitation counsel fees and disbursements and all recording fees, insurance
premiums intangible and other taxes, and with respect to Mortgaged Property, any
applicable title insurance premiums and mortgage and transfer taxes);
 
(ii) if applicable, the proposed transferee or its principals shall have
demonstrated expertise in owning and operating properties similar in location,
size and operation to the Collateral, which expertise shall be determined by the
Servicer, in the Servicer’s sole discretion;
 
(iii) the proposed transferee and its principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity acceptable to the Servicer,
in the Servicer’s sole discretion;
 
(iv) the proposed transferee shall assume all of the obligations of the current
Borrower under the related Asset Documents in all respects, including without
limitation by entering into an assumption agreement in form and substance
satisfactory to the Servicer (in the Servicer’s sole discretion) and, if
applicable, shall execute in favor of the Owner a guaranty and an affidavit and
indemnity of borrower and guarantor regarding hazardous and toxic materials in
the case of Mortgage Loans;
 
(v) no event of default under the related Asset Documents, or other event which,
with the giving of notice, passage of time or both would constitute an event of
default under the related Asset Documents, shall otherwise occur as a result of
such transfer, and the proposed transferee and its principals shall deliver (A)
all organization documentation requested by the Servicer, which shall be
satisfactory to the Servicer (in the Servicer’s sole discretion) and (B) all
certificates, agreements and covenants required by the Servicer; and
 
(vi) with respect to Mortgage Loans, the current Borrower shall deliver, at its
sole cost and expense, an endorsement to the existing title policy insuring the
Security Instrument, as modified by the assumption agreement, as a valid first
lien on the Mortgaged Property and naming the proposed transferee as owner of
the Mortgaged Property, which endorsement shall insure that, as of the date of
the recording of the assumption agreement, the Mortgaged Property shall not be
subject to any additional exceptions or liens other than those contained in the
title policy issued in conjunction with the related Asset Documents.
 
When any Collateral has been or is about to be conveyed by the Borrower, to the
extent it has knowledge of such conveyance or prospective conveyance, exercise
its rights to accelerate the maturity of the related Asset under any
“due-on-sale” clause contained in the related Security Instrument or Note;
provided, however, that the Servicer shall not exercise any such right if either
(i) the “due-on-sale” clause, in the reasonable belief of the Servicer, is not
enforceable under applicable law or (ii) the Servicer determines that such
enforcement would not be in the best economic interest of the Owner.  In such
event, the Servicer shall make reasonable efforts to enter into an assumption
and modification agreement with the Person to whom such Collateral has been or
is about to be conveyed, pursuant to which such Person becomes liable under the
Note and, unless prohibited by applicable law or the Security Instrument, the
Borrower remains liable thereon.  If the foregoing is not permitted under
applicable law, the Servicer is authorized to enter into a substitution of
liability agreement with such Person, pursuant to which the original Borrower is
released from liability and such Person is substituted as the Borrower and
becomes liable under the Note.  In connection with any such assumption or
substitution agreement, the Asset Payments on the related Loan shall not be
changed but shall remain as in effect immediately prior to the assumption or
substitution, the stated maturity or outstanding principal amount of such Loan
shall not be changed nor shall any required Asset Payments of principal or
interest be deferred or forgiven.  Any fee collected by the Servicer for
consenting to any such conveyance or entering into an assumption or substitution
agreement shall be retained by or paid to the Servicer as Ancillary Income.
 
(n) With respect to a Loan that contains a provision in the nature of a
“due-on-encumbrance” clause, which by its terms (i) provides that such Loan
becomes due and payable (or may become due and payable at the lender’s option)
upon the creation of any lien or other encumbrance on the related Collateral or
(ii) requires the consent of the related lender to the creation of any such lien
or other encumbrance on the related Collateral, then for so long as such Loan is
owned by the Owner, and to the extent it has knowledge of such lien or other
encumbrance, the Servicer, on behalf of the Owner, will be requested to exercise
(or decline to exercise) any right it may have as the lender of record with
respect to such Loan to (x) accelerate the payments thereon or (y) withhold its
consent to the creation of any such lien or other encumbrance, in a manner
consistent with the Servicing Standard.
 
(o) Monitor all UCC financing statements and certificates of title, and file all
UCC continuation statements as necessary to avoid a lapse in continuation of a
security interest in any Collateral constituting personal property.
 
2.4 Other.
 
(a) The Owner hereby authorizes the Servicer, at the Servicer’s option, to bring
or defend any claim, action, arbitration, litigation or other similar
proceeding, in the name of the Owner, to effectuate the servicing of the
Assets.  Without limiting the preceding sentence, the Servicer may also assert
claims or defend against claims involving the insurance coverage with respect to
the Assets.  To the extent that the Servicer incurs any fees, costs,
liabilities, judgments, attorney’s fees in connection with the circumstances
described in this Section 2.4(a), the Servicer shall be entitled to be
reimbursed for these items as Servicing Advances.
 
(b) The Owner shall execute powers of attorney to the Servicer and furnish it
with any other documents as the Servicer shall reasonably request to enable the
Servicer to carry out its servicing and administrative duties hereunder.  The
Owner shall execute any documentation furnished to it by the Servicer for
recordation by the Servicer in the appropriate jurisdictions, as shall be
necessary to effectuate the foregoing.
 
2.5 Accounting, Remittances and Owner Reporting.
 
Unless otherwise provided in the applicable Appendix, the Servicer shall:
 
(a) On each Servicer Remittance Date, remit by wire transfer of immediately
available funds to the Owner all amounts deposited in the related Custodial
Account relating to the related Assets as of the close of business on the final
Business Day of the related Collection Period, net of charges against and
withdrawals from the Custodial Account permitted pursuant to this Agreement.
 
(b) The Servicer shall remit the amounts described in this Section 2.5 by wire
transfer of immediately available funds to the account designated by the Owner.
 
(c) Upon payment of a Loan in full and receipt from the Owner or its agent of
any documents or information necessary to effect such release, have prepared and
file any necessary release or satisfaction documents, continue servicing of the
Asset pending final settlement, and refund any of the Borrower deposits.
 
(d) Make applicable Loan Rate adjustments in compliance with the related Asset
Documents, Applicable Requirements and the Servicing Standard.  The Servicer
shall execute and deliver all appropriate notices required by the related Asset
Documents, Applicable Requirements and the Servicing Standard of applicable
information regarding such interest rate adjustment, and methods of
implementation of such interest rate adjustments and of all prepayments of any
Asset hereunder by the Borrower.
 
(e) Furnish reports in the format provided in Exhibit A hereto on or before the
fifth (5th) Business Day of each calendar month, with respect to the preceding
Collection Period, and such other reports (or copies of reports) in the format
and on the dates set forth in the related Appendices.
 
(f) Perform such other customary duties and execute such other documents in
connection with its duties hereunder as the Owner from time to time reasonably
may require subject to the provisions of Section 2.5(g) hereof.
 
(g) In the event the Owner requests the Servicer to provide special reports or
data files or render other related services to the Owner or any third party, the
Servicer shall use commercially reasonable efforts to provide said reports, data
files, or related services subject to the payment a separate fee to be
determined in advance by the Owner and the Servicer. The Servicer shall
thereupon bill the requesting party for the cost of such reports, data files or
related services including related delivery costs, in accordance with the
negotiated fee schedule.
 
2.6 Delinquency Control.
 
The Servicer shall in accordance with the Servicing Standard:
 
(a) Be responsible for protecting the Owner’s interest in the Assets by dealing
effectively with the Borrowers who are delinquent or in default.  The Servicer’s
delinquent Asset servicing program shall include an adequate accounting system
which will immediately and positively indicate the existence of delinquent
Assets, a procedure that provides for sending delinquent notices, and assessing
late charges, and a procedure for the individual analysis of distressed or
chronically delinquent Assets;
 
(b) Maintain a collection department and an on-line automated collection system
that substantially complies with the Servicer’s collection guidelines, as
applicable; and
 
(c) Provide the Owner with a month-end collection and delinquency report
identifying any delinquent Assets, and from time to time as the need may arise,
provide the Owner with Asset service reports relating to any items of
information which the Servicer is otherwise required to provide hereunder, or
detailing any matters the Servicer believes should be brought to the special
attention of the Owner.
 
2.7 Foreclosure and Other Similar Realization on Collateral.
 
(a) The Servicer shall use its best efforts, consistent with the Servicing
Standard, to foreclose upon or otherwise comparably convert the ownership of
Collateral securing such of the Assets (if any) as come into and continue in
default and as to which no satisfactory arrangements can be made for collection
of delinquent payments or for other disposition of such Assets.  To the extent
the Acquired Collateral was subject to the UCC, Servicer may exercise all of
Owner’s rights and remedies as a secured creditor under the UCC, and under the
Asset Documents, including selling the interests of the Borrower in the
Collateral at public or private sale, in the entirety or in separate parts, as
the Servicer may determine.  The Servicer shall be initially responsible for all
costs and expenses incurred by it in any such proceedings; provided, however,
that such costs and expenses will be recoverable as Servicing Advances by the
Servicer.  The foregoing is subject to the provision that, in any case in which
Collateral shall have suffered damage that is not covered by a hazard Insurance
Policy or other Insurance Policy, the Servicer shall not be required to expend
its own funds toward the restoration of such Collateral unless it shall
determine in its discretion that such restoration will increase the net
Liquidation Proceeds for the related Asset after reimbursement to itself for
such expenses and that such expenses will be recoverable to it through
Liquidation Proceeds or otherwise.
 
(b) As an alternative to foreclosure or comparable conversion of the ownership
of Collateral, subject to the terms of any applicable Loss Share Agreement, the
Servicer may sell a defaulted Asset if the Servicer determines that such a sale
is likely to increase the amount of Liquidation Proceeds, and any such sale of a
defaulted Asset by the Servicer shall be effected in a manner expected, in the
reasonable judgment of the Servicer, to maximize Liquidation
Proceeds.  Notwithstanding the forgoing, the Servicer has no duty to pursue
Asset sales as part of its loss mitigation procedures.
 
(c) Notwithstanding the foregoing provisions of this Section 2.7 or any other
provision of this Agreement, with respect to any Mortgage Loan as to which the
Servicer has received actual notice of, or has actual knowledge of, the presence
of any toxic or hazardous substance on the related Mortgaged Property, the
Servicer shall neither obtain title to such Mortgaged Property as a result of or
in lieu of foreclosure or otherwise, nor otherwise acquire possession of, or
take any other action with respect to, such Mortgaged Property, if, as a result
of any such action, the Owner would be considered to hold title to, to be a
“mortgagee-in-possession” of, or to be an “owner” or “operator” of such
Mortgaged Property within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable law, unless the Servicer has also previously determined, based
on its reasonable judgment and a report prepared by a Person that regularly
conducts environmental audits in accordance with customary industry standards,
that:
 
(i) such Mortgaged Property is in compliance with applicable environmental laws
or, if not, that it would be in the best economic interest of the Owner to take
such actions as are necessary to bring the Mortgaged Property into compliance
therewith; and
 
(ii) there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any hazardous substances, hazardous
materials, hazardous wastes or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in the best economic interest of the Owner to take such actions with
respect to the affected Mortgaged Property.
 
(d) With respect to each Mortgage Loan, the Servicer shall make the
determination described above on the basis of a report prepared by a Person that
regularly conducts environmental audits in accordance with customary industry
standards, without regard to whether the Servicer has received notice or has
actual knowledge of the presence of any toxic or hazardous substances on the
related Mortgaged Property.
 
(e) The cost of the environmental audit report contemplated by this Section 2.7
shall be advanced by the Servicer, subject to the Servicer’s right to be
reimbursed therefor as a Servicing Advance.
 
(f) If the Servicer determines, as described above, that it is in the best
economic interest of the Owner to take such actions as are necessary to bring
any such Mortgaged Property into compliance with applicable environmental laws,
or to take such action with respect to the containment, clean-up or remediation
of hazardous substances, hazardous materials, hazardous wastes, or
petroleum-based materials affecting any such Mortgaged Property, then the
Servicer shall take such action as it deems to be in the best economic interest
of the Owner.  The cost of any such compliance, containment, cleanup or
remediation shall be advanced by the Servicer, subject to the Servicer’s right
to be reimbursed therefor as a Servicing Advance.
 
(g) Notwithstanding the foregoing provisions of this Section or any other
provision of this Agreement, the Servicer shall not foreclose upon or otherwise
comparably convert the ownership of Collateral securing an Asset if in the
reasonable judgment of the Servicer it would not be in the best economic
interests of the Owner to do so.  In such event, the Servicer will not be
required to make any further Servicing Advances in connection with the Asset.
 
2.8 Acquired Collateral.
 
Except to the extent that the Applicable Requirements or any applicable
Appendices provide otherwise, the following provisions shall apply to the
management and disposition of Acquired Collateral:
 
(a) The deed, title, or certificate or bill of sale to any Acquired Collateral
shall be taken in the name of the Owner or any other entity or entities used by
the Owner to hold Acquired Collateral for investors/owners.
 
(b) The Servicer shall segregate and hold all funds collected and received in
connection with the operation of any Acquired Collateral separate and apart from
its own funds and general assets and shall establish and maintain with respect
to Acquired Collateral an account held in trust for the Owner (the “Acquired
Collateral Account”), which shall be an Eligible Account.  The Servicer shall be
permitted to allow the Custodial Account to serve as the Acquired Collateral
Account, subject to separate ledgers for each Acquired Collateral.  The Servicer
shall be entitled to retain or withdraw any interest income paid on funds
deposited in the Acquired Collateral Account.
 
(c) The Servicer shall have full power and authority, subject only to the
specific requirements and prohibitions of this Agreement, to do any and all
things in connection with any Acquired Collateral as are consistent with the
manner in which the Servicer manages and operates similar property owned by the
Servicer or any of its Affiliates, all on such terms and for such period as the
Servicer deems to be in the best interests of the Owner.  In connection
therewith, the Servicer shall deposit, or cause to be deposited, in the Acquired
Collateral Account all revenues received by it with respect to an Acquired
Collateral and shall withdraw therefrom funds necessary for the proper
operation, management and maintenance of such Acquired Collateral including,
without limitation: (i) all insurance premiums due and payable in respect of
such Acquired Collateral; (ii) all taxes and assessments in respect of such
Acquired Collateral that may result in the imposition of a lien thereon; and
(iii) all costs and expenses necessary to maintain such Acquired Collateral.  To
the extent that amounts on deposit in the Acquired Collateral Account with
respect to an Acquired Collateral are insufficient for the purposes set forth in
clauses (i) through (iii) above with respect to such Acquired Collateral, the
Servicer shall advance from its own funds such amount as is necessary for such
purposes if, but only if, the Servicer would make such advances if the Servicer
owned the Acquired Collateral and if in the Servicer’s judgment, the payment of
such amounts will be recoverable from the rental or sale of the Acquired
Collateral.
 
(d) Upon request by the Owner or in the Servicer’s discretion, with respect to
any Acquired Collateral, the Servicer shall obtain estimations of the value of
the Acquired Collateral from parties selected by the Servicer, which may be
broker price opinions if the Acquired Collateral is real property, and shall
solicit, in a commercially reasonable manner, bids for the purchase of such
Acquired Collateral.
 
(e) Each disposition of Acquired Collateral shall be carried out by the Servicer
at such price and upon such terms and conditions as the Servicer reasonably
determines to be in the best interest of the Owner and provided the sales price
and the related terms and conditions are results of arm’s-length
negotiation.  To the extent the Acquired Collateral was subject to the UCC,
Servicer may exercise all of Owner’s rights and remedies as a secured creditor
under the UCC, and under the Asset Documents, including selling the Acquired
Collateral at public or private sale, in the entirety or in separate parts, as
the Servicer may determine.  The proceeds of sale of the Acquired Collateral
shall be promptly deposited in the Acquired Collateral Account.  As soon as
practical thereafter the expenses of such sale shall be paid and the Servicer
shall reimburse itself for any related unreimbursed Servicing Advances, unpaid
Servicing Fees and unreimbursed advances made pursuant to this Section, and on
the Servicer Remittance Date immediately following the date on which such sale
proceeds are received, the net cash proceeds of such sale remaining in the
Acquired Collateral Account shall be distributed to the Owner.
 
(f) In addition to the withdrawals from the Custodial Account permitted under
Section 2.3(e), the Servicer may from time to time make withdrawals from the
Acquired Collateral Account for any Acquired Collateral to reimburse itself for
unreimbursed Servicing Advances made in respect of such Acquired Collateral or
the related Loan.  On the Servicer Remittance Date, the Servicer shall withdraw
from each Acquired Collateral Account maintained by it and remit to the Owner
the income from the related Acquired Collateral received during the prior
calendar month, net of any withdrawals made pursuant hereto.
 
(g) The Servicer shall file required information returns (or extensions, if
necessary), if any, with respect to the receipt of interest received in a trade
or business, reports of foreclosures and abandonments of any Collateral and
cancellation of indebtedness income with respect to any Collateral as required
by the Code, to the extent set forth in the applicable Appendix.  Such reports
shall be in form and substance sufficient to meet the reporting requirements
imposed by the Code and a copy thereof shall be sent to the Owner promptly after
the filing thereof.
 
2.9 Books and Records .
 
(a) Upon written request of the Owner, the Servicer shall furnish a detailed
statement of its financial condition, shall give such requesting party or its
authorized representative opportunity upon notice at any time during its normal
business hours to examine the Servicer’s books and records and operating
procedures, or shall cause a nationally recognized certified public accountant
selected and employed by it to provide the Owner not later than ninety (90) days
after the close of the Servicer’s fiscal year, with a certified statement of the
Servicer’s financial condition as of the close of its fiscal year.  The Servicer
shall make its servicing personnel available during regular business hours to
respond to reasonable inquiries from the Owner.  Any additional requests for
loan audit or confirmations to be performed by the Servicer’s audit firm on the
Assets shall be at the sole expense of the requesting party.  The Servicer will
keep records in accordance with industry standards pertaining to each Asset, and
such records shall be the property of the Owner and upon termination of this
Agreement shall be delivered to the Owner at the Owner’s expense.
 
(b) The Servicer shall provide to the Owner, and the supervisory agents and
examiners of the Owner (which, in the case of supervisory agents and examiners,
may be required by applicable state and federal regulations), access to the
Asset Documents, such access being afforded without charge but only upon
reasonable request and during normal business hours at the offices of the
Servicer designated by it.
 
2.10 No Delinquency Advances/Non-Recoverable Advance.
 
The Servicer shall not be obligated to make any advances for principal or
interest payments in respect of any Asset.  Notwithstanding anything in this
Agreement to contrary, no Servicing Advance shall be required to be made
hereunder by the Servicer if such Servicing Advance would, if made, constitute a
Non-Recoverable Advance in the reasonable judgment of the Servicer.
 
2.11 No Prepayment Interest Shortfalls or Payments for Civil Relief Act
Reductions.
 
(a) The Servicer shall not be obligated to make any payments with respect to
prepayment interest shortfalls with respect to any Asset.
 
(b) The Servicer shall not be obligated to make any payments with respect to
amounts by which interest collectible on a Loan is less than the interest that
would normally be accrued on a Loan at the Loan Rate as a result of application
of the Servicemembers Civil Relief Act, as such may be amended from time to
time, and similar state and local laws and regulations.
 
2.12 Reimbursement of the Servicer.
 
In the event the Servicer is entitled to reimbursement for any Servicing
Advances, disbursements of principal under a Loan, or other expenses incurred
under this Agreement (including penalties, late fees or late charges incurred by
the Servicer), any such request for reimbursement shall be reasonably documented
by the Servicer in accordance with the Servicing Standard.  In the event that
amounts on deposit in the Custodial Account are insufficient to reimburse the
Servicer for (i) Servicing Advances, (iii) disbursements of principal under
Loans, (iii) penalties, late fees or late charges incurred by the Servicer, or
(iv) expenses and costs incurred and reimbursable in accordance with Section 8.1
hereof, the Servicer shall be entitled to request reimbursement from the Owner
by providing the Owner with an invoice (and the documentation required in
accordance with the previous sentence) on the related the Servicer Remittance
Date, or on any date on which such the aggregate total of such amounts
outstanding and reimbursable to Servicer exceed $1,000,000 (provided that such
invoices shall not be provided any more frequent than weekly), and the Owner
shall reimburse the Servicer in full no later than five (5) Business Days
thereafter.
 
2.13 Licenses.
 
The Servicer shall maintain at all times during the term of this Agreement,
without suspension or revocation, all material licenses and approvals required
by applicable regulatory agencies and governmental authorities, including all
material licenses and approvals necessary in each state where Assets, Collateral
and Borrowers are located if the laws of such state require licensing or
qualification in order to conduct the business of the Servicer with respect to
the Assets, Collateral and Borrowers, including as contemplated in this
Agreement, and in any event the Servicer shall remain in compliance with the
laws of any such state to the extent necessary to ensure the enforceability of
the Assets.
 
2.14 Confidentiality/Protecting Customer Information.
 
The Servicer agrees that it shall comply with all applicable laws and
regulations regarding the privacy or security of any personal information
concerning Borrowers and shall maintain appropriate administrative, technical
and physical safeguards to protect the security, confidentiality and integrity
of Customer Information, including, if applicable, maintaining security measures
designed to meet the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information, 66 Fed. Reg. 8616 and complying with the
privacy regulations under Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. §
6801 et seq., and the rules promulgated thereunder.
 
ARTICLE III
 
AGREEMENTS OF THE OWNER
 
3.1 Transfer of Servicing.
 
On or prior to the applicable Transfer Date, the Owner shall take or cause to be
taken such steps as may be necessary or appropriate to effectuate and evidence
the transfer of the servicing of the related Assets to the Servicer in
accordance with applicable law and Applicable Requirements, including any
transfer instructions prescribed in any applicable Appendix, at its sole cost
and expense.  Subject to the foregoing, Servicer shall use commercially
reasonable efforts to assist Owner in transferring the servicing of the related
Assets to Servicer.
 
3.2 Documentation.
 
At its sole cost and expense, on or prior to the related Transfer Date, the
Owner shall provide the Servicer with:
 
(a) All Asset Documents or records in its possession, other than Asset Documents
delivered to a custodian, with respect to which Owner shall ensure that Servicer
can obtain such Asset Documents directly from such custodian; and
 
(b) Sufficient data and documentation for each Asset to enable the Servicer to
place and continue to service the Asset on its computer system.
 
3.3 Transfer Notices.
 
The Owner and the Servicer shall cooperatively (other than to the extent either
party individually is subject to related requirements pursuant to applicable
law, in which case such party shall), in accordance with Applicable
Requirements:
 
(a) Provide or cause to be provided any notices to Borrowers of the transactions
contemplated herein as required by applicable law and Applicable
Requirements.  The parties shall cooperate to accomplish such notification in a
timely and efficient manner as will best facilitate the assumption by the
Servicer of the servicing responsibilities.
 
(b) Notify, or cause to be notified, as applicable, all insurers, by overnight
or registered mail, that all insurance premium billings related to the Assets
must be sent to the Servicer.  Additionally, the Owner shall, prior to the
Transfer Date, obtain or cause to be obtained the written consent of any
insurers that have the contractual right to approve the assumption of the
servicing responsibilities by the Servicer.
 
(c) Notify, or cause to be notified, as applicable, taxing authorities of the
assumption of the servicing responsibilities by the Servicer and include
instructions to deliver all notices and tax bills to the Servicer or the
applicable tax service provider, as the case may be, from and after the Transfer
Date.
 
(d) Notify, or cause to be notified, as applicable, all attorneys who, on the
Transfer Date, are providing legal services to or on behalf of the Owner or with
respect to the Assets in connection with pending litigation, including but not
limited to foreclosure litigation, involving one or more of the Assets, of the
transfer of the servicing rights and obligations with respect to the Assets to
the Servicer.
 
3.4 Losses.
 
The Owner shall remain responsible, as between the Owner and the Servicer, for
losses related to the Owner’s investment in the Assets. Anything herein
contained in this Agreement to the contrary notwithstanding, the
representations, warranties and covenants of the Servicer contained in this
Agreement shall not be construed as a warranty or guarantee by the Servicer as
to future payments by any Borrower.
 
3.5 Licenses.
 
The Owner shall maintain at all times during the term of this Agreement, without
suspension or revocation, all material licenses and approvals required by
applicable regulatory agencies and governmental authorities, including all
material licenses and approvals necessary in each state where Assets, Collateral
and Borrowers are located if the laws of such state require licensing or
qualification in order to conduct business of the Owner with respect to the
Assets, Collateral and Borrowers, including as contemplated in this Agreement,
and in any event the Owner shall remain in compliance with the laws of any such
state to the extent necessary to ensure the enforceability of the Assets.
 
3.6 Confidentiality/Protecting Customer Information.
 
The Owner agrees that it shall comply with all applicable laws and regulations
regarding the privacy or security of any personal information concerning
Borrowers and shall maintain appropriate administrative, technical and physical
safeguards to protect the security, confidentiality and integrity of Customer
Information, including, if applicable, maintaining security measures designed to
meet the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information, 66 Fed. Reg. 8616 and complying with the privacy regulations under
Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq., and the rules
promulgated thereunder.
 
ARTICLE IV
 
COMPENSATION
 
4.1 Servicing Compensation.
 
The Owner shall pay the Servicer on each the Servicer Remittance Date or such
other date(s) as provided in the applicable Appendix or as otherwise agreed to
by the parties in writing,  servicing fees (the “Servicing Fees”) as set forth
in the applicable Servicing Fee Schedule.  The Servicer, at its sole option, may
net the Servicing Fees (or a portion thereof) and any Ancillary Income that has
been deposited in the Custodial Account (or portion thereof) from the amounts on
deposit in the Custodial Account and the Owner hereby approves of such
action.  The Servicer shall also be entitled to any and all Ancillary Income as
additional compensation for the services provided hereunder.  The Owner hereby
authorizes the Servicer, to deduct and withdraw the Servicing Fees and Ancillary
Income that has been deposited in the Custodial Account from the Custodial
Account.
 
ARTICLE V
 
TERM AND TERMINATION
 
5.1 Term.
 
The term of this Agreement with respect to any Asset shall commence on the
related Transfer Date and shall extend to the related Termination Date.
 
5.2 Termination.
 
(a) In the event that the Servicer materially breaches any of its obligations
under this Agreement, the Owner shall give prompt written notice to the
Servicer.  If such breach is not cured by the Servicer within two (2) Business
Days in the case of a breach of the Servicer’s obligation to make the
remittances required pursuant to Section 2.5, or within thirty (30) days in the
case of a breach of any other provision of this Agreement by the Servicer, after
receipt of such notice, the Owner may terminate this Agreement.
 
(b) In the event that the Owner materially breaches any of its obligations under
this Agreement, the Servicer shall give prompt written notice to the
Servicer.  If such breach is not cured by the Owner within two (2) Business Days
in the case of a breach of the Owner’s obligation to pay the Servicer as
required pursuant to Sections 2.12 and 4.1, or within thirty (30) days in the
case of a breach of any other provision of this Agreement by the Owner, after
receipt of such notice, the Servicer may terminate this Agreement.  In
connection with any such termination, Owner shall pay the related Termination
Fee, if any.
 
(c)  Upon ninety (90) calendar days’ notice to the Servicer, the Owner may
terminate, without cause at its sole option, this Agreement with respect to some
or all of the Assets, provided that Owner shall pay the related Termination Fee,
if any.
 
(d) Upon ninety (90) calendar days’ notice to the Owner, the Servicer may
terminate, without cause at its sole option, this Agreement with respect to some
or all of the Assets.
 
5.3  Transfer Upon Termination; Costs and Expenses.
 
In connection with any termination, the Servicer hereby agrees to transfer the
servicing of the applicable Assets that remain outstanding to the Owner or a
successor servicer designated by the Owner.  Upon any termination of this
Agreement or Assets subject to this Agreement, the Servicer shall prepare,
execute and deliver to the successor entity designated by the Owner any and all
Asset Documents and other instruments in its possession with respect to the
related Assets, place in such successor’s possession all related Assets, and, in
a timely manner, do or cause to be done all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including but
not limited to the transfer of the Assets and related Asset Documents and data
(i) at the Servicer’s sole cost and expense if the termination is pursuant to
Section 5.2(a) or 5.2(d), or (ii) at the Owner’s sole cost and expense if the
termination is for any other reason.
 
5.4 Reimbursement.
 
In connection with any termination or transfer, on the servicing transfer date,
the Owner shall reimburse the Servicer for all related unreimbursed Servicing
Advances, advances of principal on Loans, and expenses subject to recovery or
reimbursement hereunder, and any related unpaid Servicing Fees, net of any
amounts owed to the Owner by the Servicer pursuant to this Agreement.
 
5.5 Accounting.
 
Upon termination of this Agreement, the Servicer shall additionally account for
and turn over to the Owner or the Owner’s designee all related funds collected
hereunder, less the Servicing Fees then due the Servicer, and deliver to the
Owner, the Owner’s designee, as applicable, all records and Asset Documents
relating to each Asset then serviced and will advise the Borrowers that their
Loans will henceforth be serviced by the applicable successor servicer in
accordance with Applicable Requirements.
 
5.6 Survival.
 
The indemnification obligations and representations and warranties of the
parties set forth in this Agreement, the obligations of the parties set forth in
Sections 2.12, 2.14, 3.4, 3.6, 4.1, 5.3, 5.4, 5.5, 5.6, 10.8, 10.9, and 10.10 of
this Agreement, and any obligations of the parties in the applicable Appendices
that by their terms survive termination, shall survive the termination or
assignment of this Agreement.
 


 
ARTICLE VI 
                                
REPRESENTATIONS AND WARRANTIES OF THE OWNER
 
As of the date hereof and as of each Transfer Date, the Owner warrants and
represents to the Servicer as follows:
 
6.1 Authority.
 
The Owner is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all material licenses and
approvals necessary to carry on its business as now being conducted, including
all licenses and approvals required by applicable regulatory agencies and
governmental authorities, and is licensed, qualified and in good standing in
each state where Assets, Collateral and Borrowers are located if the laws of
such state require licensing or qualification in order to conduct business of
the type conducted by the Owner as contemplated in this Agreement, and in any
event the Owner is in compliance with the laws of any such state to the extent
necessary to ensure the enforceability of the terms of this Agreement.
 
6.2 Authorization, Enforceability and Execution.
 
The Owner has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement, and to perform its obligations
hereunder. The Owner has duly authorized, executed, and delivered this
Agreement.  This Agreement constitutes the legal, valid, and binding obligation
of the Owner, enforceable against it in accordance with its terms, except to the
extent bankruptcy, insolvency, reorganization, fraudulent conveyance, or similar
laws affect the enforcement of creditors’ rights generally.  The signatory
executing this Agreement on behalf of the Owner is duly authorized to execute
and deliver such document.
 
6.3 No Conflict .
 
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance with its terms and conditions,
shall: (a) violate, conflict with, result in the breach of, or constitute a
default under, be prohibited by, or require any additional approval under any of
the terms, conditions or provisions of the Owner’s Articles of Incorporation or
By-Laws, or of the Owner’s other formative documents, including partnership,
limited partnership or joint venture agreements, if any, or of any mortgage,
indenture, deed of trust, loan or credit agreement or instrument to which the
Owner is now a party or by which it is bound, or of any order, judgment or
decree of any court or governmental authority applicable to the Owner, (b)
result in the violation of any law, rule, regulation, order, judgment or decree
to which the Owner or its property is subject, or impair the ability of the
Servicer to service the Assets or (c) result in the creation or imposition of
any lien, charge or encumbrance of any material nature upon any of the
properties or assets of the Owner.
 
6.4 No Consent .
 
No consent, approval, authorization or order of any court or governmental
agency, instrumentality or body is required for the execution, delivery and
performance by or compliance by the Owner with this Agreement or if required,
such approval has been obtained prior to the date of execution hereof or related
Transfer Date, as applicable.
 
6.5 No Litigation .
 
There is no litigation, proceeding, claim, demand or governmental investigation
pending or, to the knowledge of the Owner, threatened, nor is there any order,
injunction or decree outstanding against or relating to the Owner or the Assets,
which could result in any material liability to the Servicer or materially
impair the ability of the Owner or Servicer to perform its obligations
hereunder; nor does the Owner know of any material basis for any such
litigation, proceeding, claim or demand or governmental investigation.  The
Owner is not in default in any material respect with respect to any order of any
court, governmental authority or arbitration board or tribunal to which the
Owner is a party or is subject, and the Owner is not in violation of any laws,
ordinances, governmental rules or regulations to which it is subject, which such
default or violation might materially and adversely affect any of the Assets or
result in material cost or liability to the Servicer.
 
6.6 Statements Made.
 
No representation, warranty or written statement made by the Owner in this
Agreement or with respect to any Assets, contains, or will contain, any untrue
statement of a material fact or omits, or will omit, to state a material fact
necessary to make the statements contained herein or therein not misleading.
 
6.7 The Assets.
 
The Owner hereby makes the following representations and warranties to the
Servicer as of the related Transfer Date only:
 
(a) There are no accrued liabilities of the Owner with respect to the Assets or
circumstances under which such accrued liabilities will arise against the
Servicer.
 
(b) To the best of the Owner’s knowledge, the information set forth in the
schedule of Assets and the information contained on the electronic data file
delivered to the Servicer is true and correct in all material respects.
 
(c) The Owner has, on or before the Transfer Date, delivered, or caused to be
delivered to the Servicer or the applicable custodian all of the books, records,
data, files and other Asset Documents, including records on microfiche,
electronic form of their equivalent, in the Owner’s possession or in the
possession of the immediately preceding owner or servicer of the Asset.
 
(d) The Owner is the record titleholder of each Asset, holding title sufficient
to enable the Servicer to foreclose upon or otherwise realize against the
related Collateral in accordance with this Agreement.
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF THE SERVICER
 
As of the date hereof and as of each Transfer Date, the Servicer warrants and
represents to the Owner as follows:
 
7.1  Authority.
 
The Servicer is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all material licenses and
approvals necessary to carry on its business as now being conducted, including
all licenses and approvals required by applicable regulatory agencies and
governmental authorities, and is licensed, qualified and in good standing in
each state where Assets, Collateral and Borrowers are located if the laws of
such state require licensing or qualification in order to conduct business of
the type conducted by the Servicer as contemplated in this Agreement, and in any
event the Servicer is in compliance with the laws of any such state to the
extent necessary to ensure the enforceability of the terms of this Agreement.
 
7.2  Authorization, Enforceability and Execution.
 
The Servicer has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement, and to perform its obligations
hereunder. The Servicer has duly authorized, executed, and delivered this
Agreement.  This Agreement constitutes the legal, valid, and binding obligation
of the Servicer, enforceable against it in accordance with its terms, except to
the extent bankruptcy, insolvency, reorganization, fraudulent conveyance, or
similar laws affect the enforcement of creditors’ rights generally.  The
signatory executing this Agreement on behalf of the Servicer is duly authorized
to execute and deliver such document.
 
7.3 No Conflict.
 
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance with its terms and conditions,
shall: (a) violate, conflict with, result in the breach of, or constitute a
default under, be prohibited by, or require any additional approval under any of
the terms, conditions or provisions of the Servicer’s Certificate of Formation,
Operating Agreement, or of the Servicer’s other formative documents, including
partnership, limited partnership or joint venture agreements, if any, or of any
mortgage, indenture, deed of trust, loan or credit agreement or instrument to
which the Servicer is now a party or by which it is bound, or of any order,
judgment or decree of any court or governmental authority applicable to the
Servicer, (b) result in the violation of any law, rule, regulation, order,
judgment or decree to which the Servicer or its property is subject, or impair
the ability of the Servicer to service the Assets or (c) result in the creation
or imposition of any lien, charge or encumbrance of any material nature upon any
of the properties or assets of the Servicer.
 
7.4 No Consent.
 
No consent, approval, authorization or order of any court or governmental
agency, instrumentality or body is required for the execution, delivery and
performance by or compliance by the Servicer with this Agreement or if required,
such approval has been obtained prior to the date of execution hereof or related
Transfer Date, as applicable.
 
7.5 No Litigation.
 
There is no litigation, proceeding, claim, demand or governmental investigation
pending or, to the knowledge of the Servicer, threatened, nor is there any
order, injunction or decree outstanding against or relating to the Servicer,
which, if decided against the Servicer, could have a material adverse effect
upon any of the Assets, result in any material liability to the Servicer or
materially impair the ability of the Servicer to perform its obligations
hereunder.  The Servicer is not in default in any material respect with respect
to any order of any court, governmental authority or arbitration board or
tribunal to which the Servicer is a party or is subject, and the Servicer is not
in violation of any laws, ordinances, governmental rules or regulations to which
it is subject, which such default or violation might materially and adversely
affect any of the Assets or result in material cost or liability to the Owner.
 
ARTICLE VIII
 
INDEMNIFICATION AND LIABILITY
 
8.1 Standard of Liability; Indemnification.
 
The Servicer shall not be liable to the Owner or its officers, employees, agents
and directors for any actions or omissions to act in connection with the
servicing of the Assets pursuant to this Agreement or for errors in judgment,
except for actions or omissions to act of the Servicer which involve the
Servicer’s fraud, negligence, willful misconduct or bad faith.  The Servicer and
any director, officer, employee or agent of the Servicer may rely in good faith
on any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder.
 
The Servicer agrees to indemnify, defend, and hold harmless, the Owner, its
officers, employees, agents and directors from any liability, claim, loss,
demand, action, damage, assessment, deficiencies, taxes, costs and expenses,
including reasonable attorneys’ fees (“Damages”), directly or indirectly
resulting from or arising out of the Servicer’s fraud, negligence, willful
misconduct or bad faith.
 
Except as otherwise expressly provided herein, the Servicer shall not be under
any obligation to appear in, prosecute or defend any legal action which is not
incidental to its duties to service the Assets in accordance with this Agreement
and which in its opinion may involve it in any expense or liability; provided,
however, that the Servicer may, with the consent (not to be unreasonably
withheld) of the Owner, undertake any such action which it may deem necessary or
desirable in respect of this Agreement and the rights and duties of the parties
hereto.  In such event, or if the Servicer deems it necessary to defend any such
action, the Servicer shall be entitled to reimbursement from the related
Custodial Account for its reasonable legal expenses and costs of such action.


8.2  Indemnification by the Owner.
 
The Owner agrees to indemnify, defend, and holds harmless the Servicer, its
officers, employees, agents and directors from any Damages, directly or
indirectly resulting from or arising out of (i) the Owner’s failure to observe
or perform any or all of the Owner’s covenants, agreements, warranties or
representations contained in this Agreement; (ii) the origination, making,
funding, sale or servicing of the Assets prior to the related Transfer Date or
after the related Termination Date, (iii) the absence or unavailability of any
documents evidencing or relating to an Asset, including but not limited to any
documents necessary to service the Assets in accordance with Applicable
Requirements, other than to the extent resulting for the actions or omissions of
the Servicer, (iv) compliance with any instructions of the Owner to the extent
that compliance with such instructions does not comply with Applicable
Requirements, (iv) the continuation by the Servicer of the past practices of any
prior servicer or owner of the Asset that fails to comply with Applicable
Requirements or the Servicing Standard, except if and to the extent the Servicer
reasonably should have become aware of such compliance failure under the
Servicing Standard, or (v) any actions or omissions to act by the Servicer in
connection with the servicing of the Assets (including, without limitation,
actions or omission in connection with any Loss Share Agreement), in each case
unless due to the Servicer’s fraud, negligence, willful misconduct or bad faith.
 
8.3 Procedure for Indemnification.
 
Promptly upon receipt of notice of any claim, demand or assessment or the
commencement of any suit, demand, action or proceeding in respect of which
indemnity may be sought pursuant to the terms of this Agreement, the party
seeking indemnification (the “Indemnitee”) will use its best efforts to notify
the other party (the “Indemnitor”) in writing thereof in sufficient time for the
Indemnitor to respond to such claim or answer or otherwise plead in such
action.  Except to the extent that the Indemnitor is prejudiced thereby, the
omission of the Indemnitee to promptly notify the Indemnitor of any such claim
or action shall not relieve the Indemnitor from any liability which it may have
to the Indemnitee in connection therewith.  If any claim, demand or assessment
shall be asserted or suit, action or proceeding commenced against the
Indemnitee, the Indemnitor will be entitled to participate therein, and to the
extent it may wish to assume the defense, conduct or settlement thereof, with
counsel reasonably satisfactory to the Indemnitee.  After notice from the
Indemnitor to the Indemnitee of its election to assume the defense, conduct, or
settlement thereof, the Indemnitor will not be liable to the Indemnitee for any
legal or other expenses consequently incurred by the Indemnitee in connection
with the defense, conduct or settlement thereof.  The Indemnitee will cooperate
with the Indemnitor in connection with any such claim and make its personnel,
books and records relevant to the claim available to the Indemnitor.  In the
event the Indemnitor does not wish to assume the defense, conduct or settlement
of any claim, demand or assessment, the Indemnitee will not settle such claim,
demand or assessment without the prior written consent of the Indemnitor, which
consent shall not be unreasonably withheld.
 
8.4 Limits on Servicer Obligations.
 
Anything in this Agreement to the contrary notwithstanding, the Servicer shall
not be responsible or liable for any obligations of Owner or any other Person
under any other agreement related to the Assets, other than as expressly set
forth herein, including but not limited to any obligations of Owner or any other
Person under any agreements related to the origination, sale or repurchase of
the Assets.
 
 
   ARTICLE IX     
                           
ANNUAL REPORTING
 
9.1 Servicer Compliance Statement.
 
On or before March 20 of each calendar year, commencing in 2010, the Servicer
shall deliver to the Owner one or more statements of compliance addressed to the
Owner and signed by an authorized officer of the Servicer, to the effect that
(i) a review of the Servicer’s activities during the immediately preceding
calendar year (or applicable portion thereof) and of its performance under this
Agreement during such period has been made under such officer’s supervision, and
(ii) to the best of such officers’ knowledge, based on such review, the Servicer
has fulfilled all of its obligations under this Agreement in all material
respects throughout such calendar year (or applicable portion thereof) or, if
there has been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such officer and the nature
and the status thereof.
 
9.2 Report on Assessment of Compliance and Attestation.
 
On or before March 20 of each calendar year, commencing in 2010, the Servicer
shall, to the extent applicable to the servicing of Assets serviced pursuant to
this Agreement by Servicer during the preceding calendar year, deliver to the
Owner: (a) a report regarding the Servicer’s assessment of compliance with
applicable servicing criteria during the immediately preceding calendar year, as
required under Rules 13a-18 and 15d-18 of the Securities Exchange Act of 1934,
as amended, and Item 1122 of Regulation AB with a related report of a registered
public accounting firm for such assessment of compliance; or (b) a Uniform
Single Attestation Program audit report from its independent auditors.
 
 ARTICLE X   
 
MISCELLANEOUS
 
10.1 Independence of Parties.
 
The Servicer shall have the status of, and act as, an independent
contractor.  Nothing herein contained shall be construed to create a partnership
or joint venture between the Owner and the Servicer.
 
10.2 Changes in Practices.
 
The parties hereto acknowledge that the standard practices and procedures of the
servicing industry change or may change over a period of time.  To accommodate
these changes, the Servicer may from time to time notify the Owner of such
material changes in practices and procedures.
 
10.3  Assignment of Servicing.
 
This Agreement may not be assigned by the Servicer without the prior written
consent of the Owner; provided, however, that this Agreement shall be assumed by
(i) any entity into which the Servicer may be merged or consolidated, or any
entity succeeding to the business of the Servicer; provided, however, that the
successor or surviving Person shall be an institution whose business includes
the servicing of mortgage loans or (ii) any Affiliate of the Servicer.  This
Section does not prohibit the Servicer from engaging service providers to assist
the Servicer in performance of its obligations under this Agreement.  This
Section does not limit or impair the Servicer’s right to terminate this
Agreement in accordance with Section 5.2(c) of this Agreement.  The Owner may
not assign this Agreement without the prior written consent of the Servicer;
provided, however, that this Agreement can be assigned to (i) any entity into
which the Owner may be merged or consolidated, or any entity succeeding to the
business of the Owner; or (ii) any Affiliate of the Owner.
 
10.4 Prior Agreements .
 
If any provision of this Agreement is inconsistent with any prior Agreements
between the parties, oral or written, the terms of this Agreement shall prevail,
and after the effective date of this Agreement, the relationship and agreements
between the Owner and the Servicer shall be governed in accordance with the
terms of this Agreement.
 
10.5 Entire Agreement .
 
This Agreement contains the entire agreement between the parties hereto and
cannot be modified in any respect except by an amendment in writing signed by
both parties.
 
10.6 Invalidity.
 
The invalidity of any portion of this Agreement shall in no way affect the
remaining portions hereof.
 
10.7 Effect.
 
Except as otherwise stated herein, this Agreement shall remain in effect until
the Termination Date, unless sooner terminated pursuant to the terms hereof.
 
10.8 Damage Limitation.
 
IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND INCLUDING, BUT NOT LIMITED TO
LOST PROFITS, LOSS OF GOODWILL OR BUSINESS INTERRUPTION, ARISING OUT OF THIS
AGREEMENT.
 
10.9 Applicable Law.
 
THIS AGREEMENT SHALL BE CONSTRUED AND GOVERNED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF FLORIDA.  VENUE FOR ANY LITIGATION ARISING UNDER THIS AGREEMENT OR
ITS SUBSEQUENT PERFORMANCE SHALL BE MIAMI-DADE COUNTY, FLORIDA.  ANY LITIGATION
BETWEEN THE PARTIES ARISING FROM THIS AGREEMENT SHALL ONLY BE BROUGHT IN
MIAMI-DADE COUNTY, FLORIDA AND THE PARTIES HEREBY AGREE TO SUCH JURISDICTION IN
MIAMI-DADE COUNTY, FLORIDA.  ANY ISSUE REGARDING ENFORCEABILITY OF THE ASSET
DOCUMENTS OR DOCUMENTS RELATING TO ACQUIRED COLLATERAL SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS SPECIFIED THEREIN, OR APPLICABLE UNDER APPLICABLE LAW.
 
10.10 Notices.
 
All notices, requests, demands and other communications which are required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given upon receipt or upon three (3) Business Days
after the delivery or mailing thereof, as the case may be, sent by certified
mail, return receipt requested, or by nationally recognized overnight carrier,
to the attention of the person named at the address set forth on the signature
page hereof.
 
10.11 Waivers .
 
The Owner and the Servicer may:
 
(a) Waive compliance with any of the terms, conditions or covenants required to
be complied with by the other hereunder; and
 
(b) Waive or modify performance of any of the obligations of the other
hereunder.
 
The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.
 
10.12 Binding Effect.
 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.
 
10.13 Headings .
 
Headings of the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.
 
10.14 Appendices, Schedules and Exhibits.
 
The Appendices to this Agreement, and the exhibits and schedules to this
Agreement and to the Appendices, are hereby incorporated and made a part hereof
and are integral parts of this Agreement.
 
10.15 Counterparts .
 
This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or other electronically imaged form, or by facsimile transmission,
shall be effective as delivery of a manually executed original counterpart of
this Agreement.
 
[SIGNATURE PAGE TO FOLLOW]

 


 
IN WITNESS WHEREOF, each party has caused this Agreement to be signed in its
corporate name on its behalf by its proper officials duly authorized as of the
day, month and year first above written.
 
Servicer:
 
BAYVIEW LOAN SERVICING, LLC
 
By:      /s/ RICHARD O'BRIEN                                        
                              
Name:           Richard O’Brien
Title:             President
Addresss:    4425 Ponce de Leon Blvd, 5th Floor   
                          Coral Gables, Florida 33146




 
Owner:
 
FIRST MIDWEST BANK
 


By:       /s/ STEPHANIE R. WISE                                         
                           
Name:           Stephanie R. Wise
Title:     E.V.P. Business and Institutional Services
Address:      c/o First Midwest Bancorp, Inc.
One Pierce Place, Suite 1500
P.O. Box 4169
Itasca, Illinois 60143-4169



